Case 2:20-cv-00180-JLB-MRM Document 26-2 Filed 05/18/20 Page 1 of 2 PageID 243




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

  LINDA FAIRSTEIN,                                    )
                                                      )
                   Plaintiff,                         )   Case No. 20-cv-00180
                                                      )
          v.                                          )
                                                      )
  NETFLIX, INC., AVA DUVERNAY, and                    )
  ATTICA LOCKE,                                       )
                                                      )
                   Defendants.                        )
                                                      )


                                DECLARATION OF ATTICA LOCKE

        I, Attica Locke, declare as follows:

        1.        I am a novelist and television and film writer and producer. I submit this

 declaration in support of my Motion to Dismiss for Lack of Personal Jurisdiction. I am familiar

 with the facts herein and make this declaration from my own personal knowledge.

        2.        I have a Bachelor of Arts degree from Northwestern University.

        3.        I am originally from Texas and have been a resident of California since 1995. I

 currently live in Los Angeles with my husband and daughter.

        4.        I was one of the writers and producers of the four-part film series When They See

 Us (“Series”).

        5.        All of my work on the Series took place in California, including researching and

 writing portions of the script.

        6.        I did not travel to Florida in connection with the Series. To the best of my

 recollection, I did not contact anyone in Florida in connection with the Series or in my research

 and writing of the Series.
Case 2:20-cv-00180-JLB-MRM Document 26-2 Filed 05/18/20 Page 2 of 2 PageID 244




        7.      I did not speak with a reporter from the Florida Courier regarding the Series.

        8.      The Series was distributed by Netflix on its subscription internet streaming

 service. I was not involved in and had no control over the distribution of the Series by Netflix.

        9.      I have never lived in Florida, do not own any property in Florida and do not have

 any bank accounts in Florida. I do not regularly transact business in Florida. I have traveled to

 Florida fewer than three (3) times in the last ten years, in connection with work that was

 unrelated to the Series.




 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
 correct.



                California
 Executed in ______________
         14
 on: May __, 2020
                                               ________________________
                                               Attica Locke
